Citation Nr: 0201711	
Decision Date: 02/21/02    Archive Date: 02/25/02

DOCKET NO.  99-22 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
disability benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel



INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision from the Manila, 
Philippines Department of Veterans Affairs (VA) Regional 
Office (RO).  In January 2001 the Board denied the 
appellant's claim.  

In July 2001 the United States Court of Appeals for Veterans 
Claims (Court) vacated and remanded the Board's January 2001 
decision for consideration of the recently changed law with 
respect to the duty to assist.  

The Board notes that the RO notified the appellant in May 
1999 that the appellant had not submitted a timely notice of 
disagreement (NOD) with respect to the March 1998 rating 
decision and that it had become final.  It appears that the 
RO subsequently reopened the claim, and has continued to 
adjudicate it as a standard claim rather than as a claim to 
re-open requiring new and material evidence.  

The Board is of the opinion that the March 1998 rating 
decision did not become final because the appellant's April 
1998 response can, contrary to the RO's determination, 
reasonably be construed as a NOD with the March 1998 rating 
decision.  The appellant indicated his intent to appeal the 
decision and his desire to appoint a representative (which 
was done) to help handle his case on appeal.  He also made 
contentions attempting to explain why he should be entitled 
to basic eligibility and for VA benefits.  38 C.F.R. 
§ 20.201.  

Thus, the March 1998 rating decision did not become final, 
and the issue of whether new and material evidence has been 
presented to reopen the claim need not be addressed.  

Subsequent to the most recent Supplemental Statement of the 
Case (SSOC), the appellant submitted additional evidence 
consisting of a joint affidavit and a newspaper article.  

A remand to the RO for initial consideration of this evidence 
pursuant to 38 C.F.R. 20.1304(c) (2001) is not warranted 
because this additional evidence is not pertinent to the 
claim.  38 C.F.R. § 20.1304(c).  

The joint affidavit is not pertinent because it duplicates 
information regarding the appellant's alleged service 
provided in previously submitted joint affidavits which have 
already been considered by the RO.  See 38 C.F.R. § 19.37(a).  

The newspaper article discusses a case in which the Ninth 
Circuit U.S. Court of Appeals discussed establishment of 
proof of military service under the U.S. command in World War 
II under the requirements established by the Immigration and 
Naturalization Service.  

The newspaper article is not pertinent to the issue at hand 
because qualifying service in the Philippine Army under the 
Immigration Act is not at issue in this case.  Instead, the 
pertinent issue in this case is qualifying service under 
Title 38 of the United States Code and the regulations.  See 
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Fazon v. 
Brown, 9 Vet. App. 319, 322 (1996) (distinguishing between 
veterans' status for purposes of naturalization purposes and 
for purposes of veterans' benefits).  

As the above-mentioned evidence has been determined to not be 
pertinent, the Board concludes that adjudication of this 
claim may proceed.  See 38 C.F.R. §§ 19.37(a), 20.1304(c).  

Following the issuance of the January 2001 Board decision, 
the appellant submitted additional evidence in support of his 
claim; however, he submitted a statement with this evidence 
waiving RO consideration of such evidence.  38 C.F.R. 
§ 20.1304(c).  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  The United States Army Reserve Personnel Center 
(ARPERCEN) has certified that the appellant had no service as 
a member of the Army of the United States (AUS), or the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to VA 
benefits has not been met as a matter of law; the appellant 
is not eligible for VA benefits.  38 U.S.C.A. §§ 101, 107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1(d), 3.8, 3.9, 
3.203 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In September 1997 the appellant submitted an application for 
service connection of malaria and peptic ulcer disease.  The 
appellant reported serving in G Company, 2nd Battalion, 14th 
Infantry, "USAFIP-NL."

Pertinent documents submitted with this application included 
a certificate from the Armed Forces of the Philippines 
certifying that he had completed a course of training and was 
assigned to "G CO 1st ECB ECG."  

There is also a December 1989 affidavit certifying that the 
appellant had served in G Company, 2nd Battalion, 14th 
Infantry in the "USAFIP-NL."  

It was also reported that the appellant was part of a mass 
discharge without the benefit of compensation and that he was 
not duly processed by the United States Army during the 
demobilization period.  

In December 1997 the RO submitted a request to ARPERCEN to 
verify the service of the appellant.  In February 1998 
ARPERCEN responded that that the appellant had no service as 
a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  

In March 1998 the RO notified the appellant that he did not 
meet the basic eligibility requirements for VA benefits as a 
result of the finding made by ARPERCEN.  

In April 1998 the appellant submitted a joint affidavit 
providing the same information as was provided in the 
December 1989 affidavit.  He also submitted his own statement 
in which he made similar assertions, contending that he was 
not duly processed by the Army processing team.  

In June 1999 the appellant submitted an interview transcript 
in which two witnesses also confirmed that the appellant had 
served with them in the guerilla unit, G Company, 2nd 
Battalion, 14th Infantry.  It was also testified that this 
unit, including the appellant, was attached to liberation 
forces in July 1945.  

In July 1999 the RO issued a notice to the appellant advising 
him of what had been done to verify his military service, and 
advised him what information was provided for service 
verification.  It advised him to provide corrected 
information if the information used for such verification was 
incorrect.  The appellant appealed and a Statement of the 
Case (SOC) was issued.  

In November 1999 the appellant submitted an affidavit with 
his substantive appeal that restated the information provided 
in previous affidavits regarding his military service.  

Subsequent to this the appellant submitted two documents that 
do not have a date of receipt stamp.  The first is a copy of 
a pass, but does not specify who issued the pass.  The second 
is a copy of a certificate of honorable discharge from the 
Construction Corps of the Philippines.  It notes that the 
certificate was awarded to the appellant as a testimonial of 
honest and faithful service to the Army of the United States.  

In January 2000 a personal hearing was conducted during which 
the appellant testified that he was a veteran in World War 
II.  Transcript, p. 2.  

During the hearing the appellant submitted a document 
detailing his account of his active service.  This document 
restates previous documentation of his service with G 
Company, 2nd Battalion, 14th Infantry.  

As noted in the introduction, in May 2000, the appellant 
submitted another affidavit which duplicated the statements 
of previous affidavits regarding the appellant's military 
service.  Also submitted was a newspaper article referable to 
a case in which the Ninth Circuit U.S. Court of Appeals 
discussed establishment of proof of military service under 
the U.S. command in World War II under the requirements 
established by the Immigration and Naturalization Service.  

In December 2001 the RO received a copy of a private medical 
record pertaining to the appellant as well as another 
affidavit again certifying that the appellant served with G 
Company, 14th Infantry Battalion.  

Criteria

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as an appellant by submitting evidence 
of service and character of discharge.  Aguilar v. Derwinski, 
2 Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  If such evidence is not received, VA will request 
verification of service from the service department.  
38 C.F.R. § 3.203(c).



The United States will pay compensation to any "veteran" 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001).

The law authorizes the payment of pension to a "veteran" of a 
war who has the requisite service and who is permanently and 
totally disabled from nonservice-connected disability not due 
to the veteran's own willful misconduct.  38 U.S.C.A. 
§§ 1502, 1521 (West 1991).

The term "veteran" is defined by law as a person who served 
in the active military, naval or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991);  38 C.F.R. 
§ 3.1(d) (2001).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24) (West 1991); 38 C.F.R. § 3.6 (2001).  

Service in the Regular Philippine Scouts is included for 
pension and compensation benefits.  38 C.F.R. § 3.8(a).  



Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits.  Service 
department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits.  38 C.F.R. § 3.8(c) and 
(d).  

The following certifications by the service departments will 
be accepted as establishing guerrilla service: (1) recognized 
guerrilla service; (2) unrecognized guerrilla service under a 
recognized commissioned officer only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army.  This 
excludes civilians.  See 38 C.F.R. §§ 3.8(d)(1), (2) (2001).  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, the VA may accept evidence of service 
submitted by an appellant, such as a DD Form 214, Certificate 
of Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions: 

(1) the evidence is a document issued by the service 
department.  A copy of an original document is acceptable if 
the copy was issued by the service department or if the copy 
was issued by a public custodian of records who certifies 
that it is a true and exact copy of the document in the 
custodian's custody; and 

(2) the document contains needed information as to length, 
time, and character of service; and 

(3) in the opinion of the VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. 
§ 3.203(a) (2001).  However, when the appellant does not 
submit evidence of service or the evidence submitted does not 
meet the requirements of 38 C.F.R. § 3.203, the VA shall 
request verification of service from the service department.  

The Court has held that the VA is prohibited from finding, on 
any basis other than a service department document, which the 
VA believes to be authentic and accurate, or service 
department verification that a particular individual served 
in the United States Armed Forces.  Service department 
findings, therefore, are binding on VA for purposes of 
establishing service in the United States Armed Forces.  Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992).  


Analysis

Preliminary Matter: Duty to Assist

At the outset of this decision, the Board wishes to make it 
clear that it is aware of the Court's instructions in 
Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the 
effect that a remand by the Court is not "merely for the 
purposes of rewriting the opinion so that it will 
superficially comply with the 'reasons or bases' requirement 
of 38 U.S.C. § 7104(d)(1) (West 1991).  A remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board's analysis herein has been undertaken 
with that obligation in mind.  

As explained above, the primary basis for remanding this case 
was a change in the law resulting from the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  In light of 
this, the Board has considered the impact of this new law on 
the appellant's claim.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (codified as amended at 38 U.S.C. 
§ 5103 (West Supp. 2001)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VCAA § 3(a), 114 Stat. 2096, 
2097-98 (codified at 38 U.S.C. § 5103A (West Supp. 2001)).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which, in pertinent part, are effective as of 
the date of enactment of the VCAA, interpret and implement 
the mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

In the case at hand, the Board finds all assistance necessary 
for an equitable disposition of this appeal has been 
completed.  

The duty to notify has been satisfied as the appellant has 
been provided with notice of what is required to substantiate 
his claim.  He has been provided with multiple notices 
advising him that he has not met the basic eligibility 
requirements for VA benefits.  In particular, he was notified 
in July 1999 and again in the September 1999 SOC of the 
evidence that had been considered and why it was not 
sufficient to find that he met the basic eligibility 
requirements.  He was provided with the laws and regulations 
specifically pertaining to basic eligibility, and the RO 
provided a rationale in the SOC applying those laws to the 
evidence of this case.  He was also advised of the types of 
evidence (see the July 1999 notice) that would justify a re-
verification of his service.  Therefore, the duty to notify 
has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 
Fed. Reg. 45620, 45630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied to the extent necessary 
in this case.  The RO submitted the information supplied by 
the appellant concerning his service to ARPERCEN, and 
ARPERCEN notified the RO that the appellant had no verifiable 
military service for VA purposes.  

There is no evidence or contention that the service as 
verified is erroneous in such a way as to warrant a further 
request to the service department to verify or recertify 
additional military service; i.e., there is no indication or 
contention that the appellant's name was misspelled or that 
the wrong service number was used when verification was made.  
See Sarmiento v. Brown, 7 Vet. App. 80 (1994).  

In this regard, the certificate of discharge from the 
Construction Corps of the Philippines as well as other 
certificates and affidavits concerning the appellant's 
service are not sufficient to warrant re-verification because 
they do not indicate that the information concerning the 
appellant that was sent to ARPERCEN was incorrect.  As noted 
above, the appellant has consistently provided the same 
information concerning his service as that which was provided 
to ARPERCEN.  

In light of the above, the Board finds that there is no 
further duty to assist because the Board is required to 
decide this case as a matter of law.  38 U.S.C.A. § 5103A 
(West Supp. 2001); see also 66 Fed. Reg. 45,620, 45,631 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(d)).  
That is, the Board is prohibited from finding, on any basis 
other than a service department document, which the VA 
believes to be authentic and accurate, or service department 
verification that a particular individual served in the 
United States Armed Forces.  Service department findings, 
therefore, are binding on VA for purposes of establishing 
service in the United States Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist the appellant as mandated by 
the 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent SSOC was issued 
to the appellant.  

As a result, the Board has considered the applicability of 
Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).  In 
Bernard, the Court held that, before the Board addresses in a 
decision a question that has not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument, an 
opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.  

In this case, the Board finds that the appellant is not 
prejudiced by its consideration in the first instance of his 
claim pursuant to this new law.  As set forth above, VA has 
already met all obligations to the appellant under this new 
law.  Moreover, the appellant has been afforded the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and has done so.  In view of the 
foregoing, the Board finds that the appellant will not be 
prejudiced by its actions and that a remand for adjudication 
by the RO would only serve to further delay resolution of the 
appellant's claim.  See Bernard, supra.

Therefore, no useful purpose would be served in remanding 
this matter simply for initial consideration of the VCAA by 
the RO, particularly where the claim is being denied as a 
matter of law.  Such a remand would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
appellant.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  As the Court recently stated, "The VCAA is a reason 
to remand many, many claims, but it is not an excuse to 
remand all claims."  Livesay v. Principi, 15 Vet. App. 165, 
178 (2001).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the appellant's claim on 
the merits.  




Basic Eligibility

In the instant case, the RO forwarded the service information 
provided by the appellant to the appropriate service 
department (ARPERCEN).  The RO sent a general request in 
December 1997.  

In February 1998, the service department responded that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  

The appellant subsequently submitted affidavits as well as 
other evidence which essentially re-states the information he 
provided in his application and in the request for 
verification sent by the RO to ARPERCEN.  He also submitted a 
certificate of discharge from the Construction Corps of the 
Philippines.  

The above-mentioned documents fail to satisfy the 
requirements of 38 C.F.R. § 3.203 as acceptable proof of 
service, as they are not official documents of the 
appropriate U.S. service department.  Therefore, these 
documents may not be accepted by the Board as verification of 
the appellant's service for the purpose of receiving VA 
benefits.  

In this regard, the Board again notes that the appellant has 
attempted to cite to a Federal Circuit case pertaining to 
immigration law in support of his claim.  The Board again 
stresses that qualifying service in the Philippine Army under 
the Immigration Act is not at issue in this case.  Instead, 
the pertinent issue in this case is qualifying service under 
Title 38 of the United States Code and the regulations.  See 
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Fazon v. 
Brown, 9 Vet. App. 319, 322 (1996) (distinguishing between 
veterans' status for purposes of naturalization purposes and 
for purposes of veterans' benefits).  

The service department's determination that the appellant did 
not serve as a member of either the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces, is binding upon the Board.  
Duro, supra.  

In light of the above, the claim for entitlement to basic 
eligibility for VA benefits based on recognized military 
service lacks legal merit and must therefore be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

As a final point of information, if an individual believes 
there is a reason to dispute the report of the service 
department, the proper course for that claimant is to pursue 
such disagreement with the service department, not VA.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).


ORDER

Basic eligibility for VA benefits is not established and the 
appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

